Citation Nr: 1212391	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-10 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected osteoarthritis of the right knee.  

2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected osteoarthritis of the right knee.

3.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected osteoarthritis of the right knee.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty on training (ACDUTRA) from November 1960 to August 1961 and on active duty from October 1961 to August 1962, followed by service in the West Virginia National Guard and Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By its decision of October 2010, the Board granted entitlement to service connection for osteoarthritis of the right knee and remanded the claims advanced for direct and secondary service connection for low back, right hip, and right foot disorders to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's completion of the requested actions, the case was returned to the Board for further review.  

The Board determined in September 2011 that additional medical opinion from the VA's Veterans Health Administration (VHA) was necessary in this case.  The Veteran was advised in writing of this fact by the Board's September 2011 correspondence to him.  A medical opinion from a VA medical expert was thereafter received in October 2011.  A copy of that opinion was furnished to the Veteran in November 2011, at which time he was invited to submit evidence or argument in response.  However, no response was received from the Veteran within the 60-day period allotted, and, as such, the Board will proceed to adjudicate the merits of the claims presented.  


FINDINGS OF FACT

1.  A back, right hip, or right foot disorder is not shown in service, nor is arthritis in any of those areas shown within the one-year period immediately after discharge from service.  

2.  Current disablement of the back, right hip, and right foot is not attributable to the Veteran's period(s) of military service or any event thereof, nor is it caused or aggravated by his service-connected osteoarthritis of the right knee.  


CONCLUSION OF LAW

Back, right hip, and right hip disorders were not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein; none of the foregoing is proximately due to or the result of service-connected osteoarthritis of the right knee.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All of the other matters herein on appeal were remanded by the Board in October 2010 in order to facilitate the conduct of additional evidentiary and/or procedural development.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and it is of note that the appellant does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998). 

Before addressing the merits of the Veteran's claims for service connection, the Board is required to ensure that the VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The notification obligation in this case was accomplished by way of the RO's correspondence of July 2006 to the Veteran, and reiterated in subsequent VA letters to him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the initial VCAA notice letter was provided to the Veteran prior to the initial adjudication of the claims in question, in accord with Pelegrini.  On that basis, and in the absence of any allegation of prejudice by the appellant, the Board concludes that any defect in the substance or timing of the notice provided did not affect the essential fairness of the adjudication or result in any prejudice to the appellant.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO, AMC, or the Board aware of any additional, relevant evidence that needs to be obtained in order to fairly decide the claims herein addressed on their merits.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The record indicates that the Veteran has been provided multiple VA examinations, including one or more following entry of the Board's remand in October 2010, and has sought and obtained medical opinions from various medical professionals as to matters raised by the appellate issues.  The Board has previously noted inadequacies with respect to certain reports of examination or medical opinion, but remand and post-remand actions are sufficiently detailed as to permit fair and equitable consideration of the merits of the issues presented, as they addressed the disabilities at issue in the context of the Veteran's medical history and the medical evidence, and the etiology opinions provided were accompanied by a stated rationale.  No objection as to the conduct of those examinations is voiced by or on behalf of the Veteran.  Accordingly, further development action relative to the claimed disorders is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing law and regulations.  

Pertinent Legal Authority Governing Service Connection Claims

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 101, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24) ; 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service- connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's nonservice-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2011).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Analysis

Examination and treatment records compiled by the service department identify inservice medical assistance was received by the Veteran for right knee disablement due to injury, but are negative for complaints or findings involving his back, right hip, or right foot.  There is likewise no indication of any arthritic process of his back, right hip, or right foot within the applicable one-year period following the Veteran's separation from active duty.  

Allegations are advanced by the Veteran that the right knee injury he sustained in service, residuals of which were found by the Board in October 2010 to be service-connected, resulted in the onset of separate disabilities of his back, right hip, and right foot.  In support of this argument, the Veteran points to the June 2006 and October 2007 opinions from a private attending chiropractor, wherein diagnoses of lumbar disc protrusion, sciatica, lumbar protrusion complex, lumbar degenerative disc and joint disease, and sacroiliac arthrosis are set forth.  In addition, his chiropractor therein noted that the Veteran's chronic right knee injury had produced an unleveling of his pelvis and sacrum, thereby adding additional mechanical stress to the sacroiliac and lumbar spine joints and discs.  Likewise, VA medical examination in December 2010 disclosed findings which culminated in entry of a diagnosis of degenerative joint disease of the lumbosacral spine, hips, and right foot with hallux valgus, and it was the VA examiner's medical opinion at that time that it was at least as likely as not that the Veteran's back pain was a result of his abnormal gait.  The cause of second and third toe numbness could not, in the opinion of the VA examiner, be determined, although that numbness was thought to be possibly due to changes in the Veteran's back or arthritic changes of the foot.  

The evidence contraindicating entitlement includes the report of a VA medical examination in April 2007 in which it was noted that no current biomechanical abnormality was in existence and that any back, right hip, or foot disorder, although no clinical or radiological abnormality of the right hip or foot was found, was not caused by or a result of an inservice injury involving the right knee.  VA medical examination in March 2008 also showed no clinical or radiological pathology of the right hip or foot; degenerative disc disease at L5-S1 was determined by the VA examiner to be consistent with the Veteran's age of 66 years and not likely due to injury.  A VA examination conducted in February 2011 clarified that in fact current disabilities of the low back, right hip, and right foot were present, based on diagnoses of degenerative disease of the lumbosacral spine with disc space narrowing at L5-S1 and L1-2, as well as degenerative joint disease of the right hip and foot.  In the opinion of the VA examiner in February 2011, the Veteran's low back, right hip, and right foot disorders were not caused by or related to his service-connected right knee osteoarthritis, citing the absence of any documented complaint or finding in service and his belief that the Veteran's generalized arthritis was more likely due to age.  

Given that the rationale provided for the February 2011 opinion as to causation and aggravation was principally based on factors relating more fully to a question of service incurrence, the Board sought and obtained a medical expert opinion from a VA board-certified orthopedic surgeon in conjunction with the VHA.  That opinion was received by the Board in October 2011.  The opinion was that it was less likely than not that the Veteran's diagnosed back, right hip, and right foot disorders were related to his service-connected right knee disability in terms of either causation or aggravation, such that the VA orthopedist was in disagreement with the alternate opinion of December 2010.  

It was more likely than not in the VA physician's opinion, as set forth in October 2011, that the claimed disorders were a function of normal wear and tear of the aging process of the population of that age demographic.  It was further noted therein that the development of degenerative joint disorders of the back, right hip, and right foot were problems resulting from the normal aging process and a function of normal use affecting any of the weight bearing joints, it being incidental that the low back and hips and foot were involved on the ipsilateral (same) side.  The rationale for the foregoing was that during the normal gait cycle, the time spent in stance or swing phases on either the right or left lower extremity, was usually equal, but in the case of a gait disorder due to pain, such as a right knee disability, the result would be naturally to off-load the painful limb and spend more time and load bearing on the opposite limb during standing, climbing, walking, or running.  Under that scenario, the left lower extremity should be seeing more load bearing stresses and, hence, the joints such as the left hip, left knee, and left foot should be the ones demonstrating higher wear and degenerative changes due to mechanical overload issues.  

The scarcity of any medical literature published on spine, hip, knee, and foot degenerative joint disease co-relating ipsilateral multiple joint degeneration resulting from gait abnormality as well as development of spine degeneration disorder with a single major load bearing joint derangement over decades suggested, in the expert's opinion, that this was an uncommon event with direct co-relation.  In addition, clinical experience was noted to demonstrate coincidental lumbosacral spine degenerative joint disease with hip and/or knee degenerative joint disease with no clear connection except anatomical.  Other common patterns of involvement were noted to include bilateral hips, bilateral knees, and contralateral knee and hip which could be explained on the basis of a longstanding gait abnormality.  

The record amply documents the Veteran's inservice right knee injury, the residuals of which have been service-connected.   The Veteran links his current disabilities of the back, right hip, and right foot to the inservice injury or the resulting disablement of his right knee.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, the Veteran is not shown to be competent to offer a medical diagnosis or opinion as to nexus, as there is no showing that the Veteran has the requisite medical knowledge or training as a foundation for any such opinion.  

The Board acknowledges the existence of competent, medical evidence supporting a relationship between the Veteran's back disorder and the gait impairment caused by his service-connected knee disability, although no such evidence is presented as to either causation or aggravation of a right hip or foot disorder due to knee disablement.  Nevertheless, the medical opinion evidence as set forth by VA physicians in 2007, 2008, and 2011 contraindicates entitlement to any of the benefits sought by this appeal and, in the aggregate, it outweighs both in terms of quantity and quality the evidence supporting entitlement on the basis of causation or aggravation.  The medical expert opinion obtained in October 2011 is highly persuasive as to the absence of causation or aggravation of any claimed disorder, and it is it borne out by the data on file and bolstered by a detailed rationale.   Also lacking in this case is any persuasive evidence that inservice trauma was productive of chronic disablement involving any of the claimed disabilities, such that a grant of service connection might be warranted on the basis of direct incurrence or by presumption.  


On the basis of the foregoing, it is found that a preponderance of the evidence is against entitlement of the Veteran to service connection for direct and secondary service connection for back, right hip, and right foot disorders, and that being the case, the benefit of the doubt doctrine is not for application and the appeal must be denied in its totality.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for back, right hip, and right foot disorders, to include as secondary to service-connected osteoarthritis of the right knee, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


